Title: General Orders, 10 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Friday Jany 10th 1783
                            Parole Kornebec.
                            Countersigns, Lunenburgh. Middleton.
                        
                        For the day tomorrow Major Grahame.
                        For duty tomorrow the 7th Massashusetts regiment.
                        A few Watch Coats are ready at the Cloathiers store, to be delivered to the troops of this Cantoment,
                            immediate application is to be made for them.
                    